 336DECISIONSOF NATIONALLABOR RELATIONS BOARDAnaconda Aluminum CompanyandAluminum Work-ers Trades Council of ColumbiaFalls, AFL-CIO.Case 19-CA-5153June 8, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn February 15, 1972, Trial Examiner James T.Barker issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed.iThe General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findings2The Trial Examiner made certain inadvertant errors in his Decisionwhich are corrected as followsIn the second paragraph of secIII,B, 1, (a),change the first "30" to"60", in the sixth sentence of sec III, B, 1, (b), change the second "pullers"to "tappers" and change "tapped" to "pulled", in the ninth sentence of secIII,B, I, (b), change "tappers" to "pullers" and "pullers" to "tappers "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard at Kalispell,Montana, on July 20 and 21, 1971,pursuant to a charge filed on February 25, 1971, byAluminum Workers Trades Council of Columbia Falls,AFL-CIO, hereinafter called the Union. On May 10, 1971,the Regional Director for Region 19 of the National LaborRelations Board issued a complaint and notice of hearingalleging violations of Section 8(a)(1) and (3) of the Act. OnAugust 25, 1971, the parties timely filed briefs with me.Upon consideration of the briefs of the parties, and uponthe entire record in this case and my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAt all times material herein, Anaconda AluminumCompany, hereinafter called the Respondent, has been aMontana corporation engaged in the production ofaluminum castings at its Columbia Falls,Montana,installation.During the fiscal year immediately precedingthe issuance of the complaint herein, Respondent pur-chased directly from points outside Montana for use at itsColumbia Falls, Montana, plant materials valued in excessof $50,000 and sold and shipped from its Columbia Falls,Montana, plant directly to customers outside Montanaaluminum castings valued in excess of $50,000.Upon these facts, I find that at all times material hereinAnaconda Aluminum Company has been an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent concedes that Aluminum WorkersTrades Council of Columbia Falls, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.I so find.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe principalissue in thisproceeding is whether RichardNicholls and/or StevenWestphal were terminated forengaging in protected concerted activities in their respec-tive roles as representatives of the Union. This issueinvolves the question of whether or not the - Respondentseized on events transpiring during B shift on February 12as a pretext for terminating both Nicholls and Westphaland whether Nicholls in good faith withheld his services onFebruary 12 because abnormally dangerous conditions ofwork existed within the meaning of Section 502 of the Act,as that section has been interpreted by the Board inRedwing Carriers, Inc.,130 NLRB 1208.The Respondent contends that both Nicholls andWestphal were terminated solely for cause deriving fromtheir refusal to obey a direct order of supervision and theirinsubordination to supervision. Additionally, the Respon-dent contends that, in fact, abnormally dangerous condi-tions did not prevail on February 12 and that under thetest enunciated inRedwing Carriersthere was no warrantfor Nicholls to have withheldhis services.B.Pertinent Facts1.The settinga.The Company's operationsPaulMcMaster is industrial relationsmanager ofRespondent.Don McMillan is line superintendent withresponsibility for maintaining the production of aluminum197 NLRB No. 51 ANACONDA ALUMINUM CO.within the two buildings at the Columbia Falls plantdevoted to that purpose. McMillan is involved in theformulation and execution of policy affecting the operationof his department.Working under his direction are anassistant potline superintendent and four day shift foremenwho report directly to him. George Kopitzke is shiftsuperintendent on B shift and his immediate supervisor isFred Vosberg. Robert Holcomb is a line foreman on Bshift,working under the direction of George Kopitzke.The potlines are situated in rooms 75 feet wide. Eachroom houses 30 pots. The pots are set in two lines or stringsof 30 and the lines run parallel to each other in a north-south direction the length of the room. The pots are 22 feet4 inches apart from inside deck plate to inside deck plateand there is a distance of 28 feet 10 inches from the insidewall of the pot in the east line to the inside wall of the poton the west line. Each pot is 10 feet 10 inches wide.The operation pertinent to this proceeding involves theuse of two crews designated, respectively, pin pullers andtappers. The pin pullers commence their work by openingthe clamps which secure the pins on the pots on whichwork is to be performed. The pin pullers then use a largepin crane by which they pull a set or pattern of four pinsper pot from a line of 30 pots per shift. Pins pulled by thepin pullers are replaced with cold pins and the pots areclamped off. Pins weigh approximately 300 pounds.A pin-tapping crew is comprised of three men. Two ofthe tappers remove the molten metal from the pots bymeans of a hose. The metal is transferred from the pot to acrucible situated on the tapping truck which is mobile andapproximately 8 feet wide and 12 feet long. During the pin-tapping operation, this truck proceeds down the 22-foot 4-inch aisle which separates the two strings of pots. In thetapping process, the molten metal extracted from the pot ispoured or transferred into a hauling crucible situated in thecenter of the aisle separating the two strings of pots. Inturn, the hot metal transfer truck, operated by the hotmetal transfer man, the third member of the tapping crew,drives between the tapping truck and one of the strings ofpots and sets up the empty crucible which is being returnedfrom casting. He then picks up the hauling crucible full ofmolten metal from the last pot tapped for transfer tocasting.The pin tappers work independently of the pin pullersand the work of one is not directly dependent upon thework of the other. The work of the pin tappers progressesmore rapidly than that of the pin pullers and frequentlyconsumes less of the allotted shift time than does the workof the pin pullers. Pin tappers always work from the aisleseparating the two strings of pots while, as describedbelow, the pin pullers might work either from the aisle orwall side of the string of pots to which they are assigned.At times pertinent, Richard Nicholls was working on Bshift as the hot metal transfer man and Steven Westphalwas employed on the same shift as a pin puller. Each wasunder the direct supervision of Robert Holcomb whoreported to George Kopitzke.1The 30-minute policy is applicable only in event of an interruption ofthe operation by a coffeebreak, lunchhour, termination of a shift, or the like2The foregoing is based principally upon the credited testimony of DonMcMillan I credit the testimony of McMillan, charged with responsibility337b.The pitch explosion dangerThe Company began to experience pitch or pasteexplosions at its Columbia Falls plant in September 1968.The problem became acute in 1970. As a consequence,engineering feasibility studieswere undertaken by theCompany to examine manning and workflow schedules tominimize congestion in the work areas. Safety meetingswere held, including some with the Union, and regulationswere formulated and circulated to supervision setting forththe safety policy of the Company in areas of potentialdanger from the occurrence of pitch explosions. Trialschedules were followed which featured tappers and pinpullers working in different rooms, but this was abandonedas impractical. Finally, with respect to instances whereinpin pullers and pin tappers were working in the same roomon the same string of pots, a regulation was adopted which,in sum, required pin pullers to remain 10 pots, approxi-mately 170 feet, or 30 minutes, behind any pot that hadbeen tapped.[However,within the limits of safety,discretion resides, under company policy, with the lineforeman to adjust the operation to meet operatingdemands of the casting department, a coordinate opera-tion.Thus, under company policy, when pin tappers andpin pullers are working on different strings of pots no fixedpolicy governs and discretion resides with the pot foreman.Specifically, prior to February 12, the Company had takenthe position in discussions with the Union that no safetyhazard existed from the practice of pin tappers working onthe backside of the pots, the pin pullers working on theinside of the pots on the opposite string, and each crewworking toward each other.2c.Potline work proceduresThe potline crews perform their assigned work tasks byfollowing one of four alternate acceptable work patterns.Initially,under the first alternative, the tappers and pinpullerswork on thesame lineof pots proceeding in thesame direction with the tappers working ahead of the pinpullers.The second alternative method involves the sameprocedure but with the pin pullers working ahead of thetappers.When this technique is used, the tappers arerequired to remain 30 minutes or 10 pots behind the pinpullers.The third acceptable work method involves thetappers and pin pullers working on separate lines of pots.Under this alternative, the tappers and pullers start fromopposite directionswith the tappers and pin pullersworking in the center aisle separating the two lines of potsin the room. When the two crews meet, the tappers shutdown for 30minutesand the pin pullers continue to work.After 30 minutes, the tappers resume their duties. Thefourth acceptable alternative work method, like the thirdmethod, involves the tappers and pin pullers working onseparate lines and starting from opposite directions. Thetapperswork in thecenteraislewhile the pin pullersperform their work from the wallside orbacksideof theirline of pots.When, under this method, the two crews meetin the safety area of the Company'soperations, that, contrary to thetestimonyof CharlesForman, a documentdated August 25, 1970, settingforth thepin-pulling policywas not posted and didnot constitute adoptedpolicy on the part of the Company 338DECISIONSOF NATIONALLABOR RELATIONS BOARDas they progress down their respective potlines there is noshutdown and both crews continue to work.3-d.The grievance processAt all times material, Respondent and the Union havebeen parties to a collective-bargaining agreement coveringterms and conditions of employment of Respondent'semployees at the Columbia Falls plant.4 The Union hasservedasbargaining representative ofRespondent'sColumbia Falls employees for several years which havebeenmarked by an essentially amicable relationshipbetween the contracting parties. A contractual grievanceprocesshas existed at all relevant times under thecollective-bargaining agreement and, to facilitate the three-stepcontractualgrievanceprocedure, the Union hasdesignated a grievance man and a shop steward withresponsibility for filing and processing employee griev-ances.Under the practice of the Union, employees believingthemselves aggrieved by an action of a foreman may speakinitiallywith the shop steward who in consultation with theemployee decides whether to grieve, and, if so, thecharacter of the grievance. The handwritten draft griev-ance is then presented to the grievance man who preparesthe grievance in typewritten form and submits it to theforeman involved.The first step of the grievance procedure involves ameeting between the foreman, other company supcrvisors,the shop steward and the grieving employee. If thegrievance is not settled at this stage, a second-step meetingisheld, attended by the shop steward, the grievance man,and representatives from the next higher supervisory level.Third-step grievance meetings which are held to resolvegrievances not solved at the second step are betweenofficers of the Union and upper-level supervision. Thedecision by the Union whether or not to proceed to thethird step is made by officers of the Union. Third-stepmeetings are not normally attended by the shop stewardand/or grievance man.5e.Designation and activitiesofWestphal andNichollsIn September 1970, Steven Westphal was appointedgrievance man and Richard Nicholls was designated shopsteward. Both had been motivated in seeking appointmentto the respective offices by a conviction that the incum-bents had not been sufficiently vigorous in the fulfillmentof their designated responsibilities and in policing thecollective-bargaining agreement.A few days after their designation, Westphal andNicholls were called in by George Kopitzke who spokewith them in his office. Kopitzke showed Westphal andNicholls some overtime charts and personnel recordsrelating to the employees and urged Nicholls and Westphalto endeavor to resolve disputes by speaking with himbefore filing a grievance. Kopitzke stated that it would be3In finding that there is no shutdown,I rely on the testimony of GeorgeKopitzke,RobertHolcomb, Fred Eyre,and Don McMillan4The recorddoes not reflect whether the agreement contains a no-strikeclausedesirable to straighten matters out without filing grievancesand stated that he would help Westphal and Nicholls out ifthey would help him out.6During the 6-month period preceding their respectiveterminations,Nicholls and Westphal filed approximately30 grievances on behalf of employees. Approximately 50percent of those were grievances filed on their own behalfand alleged either supervisory interference with theirefforts to conduct union business or personal discnmina-tion against them on the part of supervision.Relatively few of the grievances filed byWestphaland/or Nicholls during their tenure were settled at the firststage. Some were settled at the second step and many wentto the third step.I.The attitude of Nicholls and WestphalWestphal and Nicholls testified that the discussionswhich they conducted with supervision from the first andsecond stages of the grievance processing procedure wereusually featured by strong advocacy of position andfrequent use of mild profanity on the part of both therepresentatives of the Union and of the Company. NeitherWestphal nor Nicholls characterized the meetings asacrimonious.However, George Kopitzke testified concerning a first-step grievance meeting held with respect to a grievancefiled by Westphal against Robert Lester concerning a pot-skimming incident. During the meeting, Lester denied theallegation contained in the grievance, asserting that he wasskimming and not raking the pot in question. Using anobscenity,Westphal stated that he knew a rake from askimmer.Kopitzke also testified to a similar use of language byWestphal at a grievance meeting involving Lester whereinWestphal responded to Kopitzke's denial of his grievanceby saying, "Do you mean to tell me that you will deny thisgoddamn . . . grievance?"Kopitzke further testified that at a grievance meetingwhich he attended, and which was conducted by RichardGulley, Grilley stated, in substance, that the grievance wasso unimportant a character that it should not be processedunder the grievance procedures. Westphal responded that,"Ifyou people can be chicken shit, we can, too."Paul McMaster testified that he had received complaintsfrom potline supervision to the effect that they were having.,some difficulties" with Nicholls and Westphal. Accord-ingly, he arranged with Chuck Forman, president of theUnion, to have Nicholls and Westphal attend a third-stepgrievancemeeting at which Forman and managementrepresentatives would be present. As a consequence of thisarrangement,McMaster contacted Don McMillan andrequested him to attend the meeting to discuss withWestphal and Nicholls the company policy concerningmen leaving their work area for the purpose of conductingunion business. On his part, Forman requested Westphaland Nicholls to attend the meeting for the purpose ofseeing how a third-step grievance meeting was handled. In5The foregoing is based pnmanly upon the credited and undisputedtestimonyof Steven Westphal and RichardNicholls6Theforegoing is basedon the undisputedtestimonyof StevenWestphal and Richard Nicholls. ANACONDAALUMINUM CO.due course, in January 1971, the meeting was held and inattendancewereNicholls,Westphal,Chuck Forman,Darrell Smith, who presented the grievance on behalf ofthe Union, Paul McMaster, and Don McMillan.After the grievance portion of the meeting was complet-ed,McMaster turned the meeting over to McMillan.McMillan commenced to speak concerning the companypolicy relating to employees leaving their work area. Inarticulating the policy,McMillan made specific referencetoWestphal and Nicholls emphasizing the difficultysupervisors were encountering by virtue of the manner inwhich Nicholls and Westphal were carrying out unionbusiness. In the course of his statement, McMillan wasinterrupted byWestphal.Westphal stated that McMillanwas "full of bull shit" if McMillan thought Westphal wasgoing to stand for the way the foremen were treating themen. At this point, McMaster terminated the meeting.7Subsequent to the meeting, Paul McMaster dispatchedthe following report to the plant manager:In recent months we have had a great deal of troublewith two of our Union officials. One is RichardNicholls, Shop Steward and the other is Steve West-phal, Grievance Man. These two employees have doneeverything possible, to use the Union's favorite expres-sion, [to] harass the Company. Their language is foulwhen dealing with Supervisors, they don't feel theyneed to have a supervisor's permission to conductUnion business while on the job and they filegrievances on every phony subject they can think of,from Foremen working, to claiming they are beingharassed because they are told to do their job.In an effort to correct this situation Don McMillan,Potline Superintendent, discussed the problem withCurtis Peterson, Local 320 President and I discussed itwithChuck Forman, Aluminum Workers TradesCouncil President. Since we were going to have a ThirdStep Grievance meeting, Chuck Forman requested thepresence of these two employees and asked that theCompany explain to them what is expected of them sofar as obtaining permission to conduct Union business,etc.This was done but as usual they started using foullanguage, questioning the Company's right to run theplant, etc.Iam sure our efforts with these two were in vainhowever, Mr. Forman must be a little more convincedof what we had told him prior to the grievance meeting.Following are the contents of a letter sent to me the dayafter this meeting:In reference to the grievance meeting held onJanuary 6, 1971, I as Council President and as anemployee also do not approve of the languageused by one of the Union Men present and hopethis does not put a bad reflection on the Council.I am asking that this letter should not be used inany future meetings but as an apology frommyself in behalf and of the Council also.7 In reaching the foregoing findings, I have considered the testimony ofeach of the participants in the meeting With the exception of Westphal, thetestimony of each of the participants supports the above findings withrespect to the chronology and context in which Westphal's utterances were339Lewis Card,industrial relations representative,testified,in substance,that the filing of grievances under thecollective-bargaining agreement was a routine matter andthat no stigma is attached by management to an employeewho filed a grievance.He testified further that thecompany records reveal that in the potlines grievanceswere filed in the following numbers:1967-49;1968-73;1969-80;1970-125;and until July 15, 1971-107. Cardfurther credibly testified that eight former shop stewards orgrievance men had been promoted to foremen.g.Thewarning notices(1)The late August warningIn late August,priorto their assumption of duties asgrievance man and shop steward, respectively, Westphaland Nicholls were late reporting to work due to cartrouble.Employee Miller who rode with them was alsolate.Upon arriving to work, the employees reported toGeorge Kopitzke who assigned them to the task of raking apot.Miller went to another part of the plant to obtain hisgloves and Westphal and Nicholls obtained the necessarytools preparatory to commencing their pot raking duties.However, before actually embarking upon their tasks, theyinformed Kopitzke that if they had to rake the pot theywere going to go home sick. Nicholls stated that he wantedto see the shop steward. The shop steward was called andNicholls informed him also that if he had to rake the pot hewas going to go home sick. The shop steward wasnoncommittal and Kopitzke made out a slip releasingNicholls and Westphal because ofillness.Miller requestedpermission to leave the plant because he was dependentupon Nicholls and Westphal for transportation, andKopitzke permitted him to leave but instructed them toobtain a sick slip from their doctor.The following evening Nicholls and Westphal reportedto work on B shift and were called to Kopitzke's office.They were given a written warning charging them withfailure to perform assigned duties and using illness as anexcuse. Miller received no warning.Under prevailing company policy, employees who reportto work late go to the bottom of the labor pool and areassigned to whatever tasks are available and necessary tobe done. Nicholls testified that pot raking is considered anundesirable job and further testified that employees whoreport late for work are usually assigned tasks such assweeping the floor. He conceded, however, that theassignmentgiven such an employee is within the discretionof the foreman.Nicholls further testified that under company policy asick slip is required of an employee only after he has beenabsent from work for a period of 3 days. However,Kopitzke credibly testified that under prevailing proce-dureswhen an employee who has reported to workrequests permission to leave work due to illness it is withinmadeIdo not credit Westphal's testimony that his utterance came in thecourse of a substantive discussion of the merits of the grievancewhich wasunder discussion in the earlypart of the meeting 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discretion of supervision to require the employee to(4)The workarea warningspresent a sick slip upon returning to work .8(2)The December parking warningIn December 1970 Westphal and Nicholls were given averbal warmng by Richard Gulley. Grilley called Westphaland Nicholls in and issued a verbal warmng concerningthree parking lot violations by Nicholls dating back toJuly.Nicholls' vehicle had been previously ticketed. Inverbally warning Westphal and Nicholls, Grilley stated hisreluctance to issue the warning but pointed out thatsufficient parking space was available for the employeesand that they should refrain from parking improperly .9Oren Barnhart, Respondent's chief of security and fire,testified credibly that under established company policy anemployee who had been cited for three parking violationsis given a verbal warning. He further testified that becauseNicholls had received three citations he requested thatNicholls be verbally warned. Barnhart credibly testifiedthat other employees had been similarly warned underidentical circumstances but that usually after receivingcitationsemployees abstained from further violations.Barnhart credibly testified that the notation of a parkingcitation remains on an employee's record and a verbalwarning is issued after the third such citation withoutregard to the length of elapsed time.io(3)The running incidentSteven Westphal testified that in December he and otheremployees in subzero weather ran the distance of approxi-mately 75 yards in the outdoor area between the potlinesand the change house. The following day, Kopitzkeinformed him that he was not going to tolerate theemployees running "any more" and if they did so againthey would be called into the office and given a warningslip.Nicholls testified that in similar circumstances he hasseen as many as 20 or 30 employees running. He testifiedthat to his knowledge no other employee was warned onthe evening in question. He further testified that he madespecific inquiry of several employees on this score.iiIn mid-December, approximately 15 minutes after theshift had commenced, Richard Grilley, who was acting asshift supervisor inGeorge Kopitzke's stead, observedWestphal and Nicholls away from their assigned workarea.Upon questioning them, Grilley learned that theywere away from their jobs investigating whether theCompany had assigned sufficient manpower to a testoperation the Company was running. Grilley admonishedWestphal and Nicholls that this matter should be investi-gated by them at a proper time after their own assignedwork had been finished. He took Westphal and Nichollsback to their work areas.Grilley testified that "union business" is usually transact-ed at the plant when work assignments are completed. Hefurther testified that in order for an employee to leave hiswork area while work is in progress he must obtainpermission from his line foreman, or, if he leaves his workarea after he has completed his work, but before the shift isended,hemust obtain the permission of the shiftsupervisor.Grilley conceded that these rules are notuniformly enforced by the various supervisors.The following day, during the shift but after Westphaland Nicholls had completed their assigned work, they lefttheirwork area to take care of "union business." Beforeleaving the work area, they obtained permission from theirline foreman but not from Grilley, their shift supervisor.Grilley observed them out of their area and the next dayissued a written warning to them charging them withleaving their work area without permission. Westphal andNicholls explained to Grilley that they had receivedpermission of their line foreman. However, Grilley statedthat they had not receivedhispermissionand had,therefore, breached the rules.12Robert Holcomb testified credibly that in his capacity asline foreman he had occasion to speak with Westphalabout leaving his work area without permission and thatthe matter was resolved amicably.i3h.Allegeddisdainof supervisionEarlMcMasters testifiedcredibly thatafterWestphalbecame shopsteward hehad occasionto warnWestphal8The foregoing is based principally on the credited testimony of GeorgeKopitzke as supported by the testimony of Steven Westphal and RichardNicholls I credit the testimony of Westphal and Nicholls only tothe extentthat it is consistent wi,h the above findings Specifically,I do not credit thetestimony of Westphal and Nicholls to the effect that employee Miller wasassigned to a different and less onerous task on the evening in question.Rather I credit Kopitzke and find that Nicholls and Westphal weremistaken in this regard I further credit Kopitzke in finding that the shopsteward was called on the evening in question and that Nicholls in thepresence of the shop steward articulated his intention to leave due to illnessif he was required to rake the potIhave considered the testimony of Westphal and Nicholls to the effectthat they were,indeed,illon the occasion in question Nicholls testified thattheir illness derived from the necessity of siphoning gasoline in order torender their automobile operative9Richard Gulley testified that he considered the warning substantivelyjustified but felt that it was a task appropriately within the province of theguard force10The foregoing with respect to the issuance of the verbal warning byRichard Gulley is based upon the testimony of StevenWestphal, RichardNicholls, and Richard Gulleywhich is mutually corroborative11The foregoing is based on the unrefuted testimony of StevenWestphal12The foregoing is based on a composite of the credited testimony ofRichardGulley,StevenWestphal,and RichardNichollsIcredit thetestimonyof Richard Gnlleywith respect to the rules governing employeefreedom to leave the work area during the shift.I conclude thatWestphaland Nicholls were mistaken with respect to the alleged instructions giventhem byGeorge Kopitzke assertedly on the day prior to the incidentinvolved.Kopitzke could not remember givingNichollsandWestphalinstructions with respect to the rules governing their absence from the workarea during worktime,and the testimony reveals that during the period inquestion Kopitzke was on vacation. I am convinced that the instructionswhich Nicholls and Westphal received in this regard were those given themby Gulleythe night prior to the incident which resulted in the issuance of awritten warning.13Westphal was not employed under Holcomb's supervision during thelast 9 months of his employment. ANACONDA ALUMINUM CO.341about the hazard of running between the potlines and thechange house.14Westphal responded with profanity,stating he would file a grievance against McMasters if hegave him a warning slip for running.Robert Lester, line foreman of Line 5, testified that inthe late fall or early winter of 1970 he was called on to takecertain actions with respect to a spillout involving a crew towhich Nicholls was assigned. Lester gave certain directivesand in the course of the incident Nicholls spoke to Lester.He asked Lester when the Company was going to stophaving the spillouts. Lester was otherwise occupied and didnot give Nicholls his full attention. Nicholls thereupon saidto Lester, "I want you to stop while I'm talking to you.,,Lesterproceededwithhisefforts to cope with theemergency and after the matter had been remedied hespoke again with Nicholls. Nicholls stated that if Lesterwas not capable of handling the line he should getsomebody else. Nicholls stated that he wanted thesuperintendent to come out to the line. Lester respondedthat the superintendent was not needed and that he couldtake care of the situation.Lester further testified that, after consultation with theUnion, arrangements were made to permit union repre-sentatives to undertake certain solicitations in the workarea during worktime. These fund solicitations transpiredover a period of 2 or 3 weeks. Westphal participated in thesolicitation.On one occasion, during the 2- or 3-week period inquestion,Lester observedWestphal speaking with anemployee. The conversation lasted approximately 15 or 20minutes.Thereupon, Lester approachedWestphal andasked him if he was in the area on "union business."Westphal stated that he was not. Lester then requestedWestphal to leave the line. Lester left the area but returnedto find that Westphal had not left. Lester thereupon calledKopitzke and Kopitzke spoke with Westphal. Westphalexplained to Kopitzke that he was in the area collectingfunds.Westphal filed a grievance against Lester.PaulMcMaster testified that pursuant to previousarrangements with the Union the Company undertook asearch of lunch buckets as employees departed the plant.This search was in furtherance of an effort to stop the theftof small tools from the plant. During the course of thesearch,Nicholls refused the request of the guard to openhis lunch bucket.McMaster, the industrial relationsmanager, spoke directly with Nicholls and Nicholls openedhis lunch bucket for McMaster. Nicholls was only one oftwo employees who refused to permit the search, of hislunch bucket.152.The alleged unlawful conducta.The events of February 12(1)Westphal, Nicholls, and Kopitzke converseEarly in the shift of February 12, Westphal spoke withKopitzke protesting Kopitzke's use of a pin sander to dotrucking. In effect, Kopitzke answered that he was properlyusing the services of the pin sander under prevailing rules.Later,Nicholls and Westphal approached Kopitzke andprotested Kopitzke's use of dust one pin trucker for threepin cranes. Kopitzke defended the assignment. Thereupon,Westphal, in a comment punctuated with profanity,uttered 'a further comment concerning Kopitzke's use ofthe pin trucker. Kopitzke answered thathewould run theshift and make the personnel placements. The conversationterminated on this note.is(2)The alleged dangerous conditionOn February 12, Westphal and Nicholls worked at theirassigned tasks on the midnight to 8 a.m. shift. Westphalwas working as a pin puller and Nicholls as the hot metaltransfer man. Nicholls and Westphal were working as partof a pin-pulling crew assigned to Room 3 containing thenormal 60 pots aligned in parallel strings or rows runningin a north-south direction. Robert Holcomb was serving asline foreman February 12 and George Kopitzke was theshift supervisor.The pin pullers commenced pulling pins on the back oreast side of the east row containing pots 31 through 60.They commenced with pot 60 and proceeded south alongthe row toward pot 31. In the meantime, from theirposition in the area between the two parallel rows of potsthe pin tappers had commenced tapping metal from pot 1working in a northerly direction toward pot 30. The crewtapped for approximately 2 hours at which point thetappers took their routine coffee break. Because of delayscaused by a breakdown of the pin crane the pin pullers hadnot progressed as far down the row of pins as would havenormally been the case. Eventually, at approximately 2:15a.m. the tappers, who had returned from their coffee breakand resumed tapping, had reached pot 19 in the west rowof pots and the pin pullers had reached pot 50 in the eastrow. At this juncture, Nicholls approached in the hot metaltruck to which he was assigned, alighted, and consultedwith Westphal. Nicholls pointed out the close proximity ofthe two crews. Nicholls and Westphal agreed that becauseof the possibility of a pitch explosion or a pin blow adanger to personnel existed. They together approachedHolcomb and requested permission for the pin tappers towait 30 minutes while the pin pullers proceeded to workand the danger subsided. Holcomb offered to rerouteNicholls so as to avoid the danger area but Nicholls wasadamant. Holcomb offered him a face shield and noted14McMasters testified that he considered running in this manner to bean unsafe practice and in warning Westphal he was merely endeavoring toreduce accidents15All of theforegoing is based upon the credited and unrefutedtestimony of the specific supervisor involvedNeitherWestphal norNicholls testifiedconcerning these incidentsNicholls testified, however, that he was verbally warned in January 1970for absenteeism reflecting10 days ofabsence fromworkin a yearNichollsdid not file a gnevance because he felt his number of absenceshad beenexcessive16The foregoing is basedprincipallyupon the creditedtestimony ofGeorge Kopitzke. I credit the testimony of Steven Westphaland RichardNicholls onlyto the extent that it is consistent with the foregoing findings 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat asbestos aprons and safety equipment was available.Nicholls still refused to enter the area and WestphalsupportedNicholls' refusal.Holcomb called Kopitzke.Kopitzke arrived and Nicholls asserted that a dangerfrom a pitch explosion existed by reason of the need forhim to drive his hot metal truck within two inches of pot50, in order to perform his duties. Pot 50 was the pot fromwhich pins had most recently been pulled. Kopitzke didnot agree and offered to reroute Nicholls and make safetyequipment available to him. Nicholls asserted he would notenter the area.Westphal supported Nicholls in thisdecision and Kopitzke told Westphal that the Union had agrievanceprocedure available for resolving the issue.Westphal responded with profanity questioning the valueof the grievance procedure in the prevailing circumstances.Kopitzke thereupon stated that he had to get the metal tocasting and that he was going to make the decision to haulthemetal.Westphal asserted that Kopitzke didn't "makeany g-d- decisions". Kopitzke asserted he did andsummoned Earl McMasters, a labor foreman. He instruct-ed McMasters to obtain a substitute for Nicholls. At thispoint,Nicholls and Westphal sought the opinion of JackHeil,a tapper with' 13 years' experience. Heil wassummoned by Nicholls from his nearby work station andthey spoke together, in the presence of Westphal and in thevicinity of pot 16, some three pots south of pot 19. Heil didnot speak with Kopitzke, but he agreed that a dangerouscondition existed and that a delay of 30 minutes was inorder.AfterNicholls,Westphal, and Heil had finishedtheir consultation, Kopitzke instructed Nicholls to returnto his truck and to continue to work. Nicholls refused and,joined by Westphal, requested that Kopitzke call the safetyman, Dennis Safank. Safarik was called and the discoursewas essentially between Safarik and Westphal and Nich-olls.Kopitzke stood nearby but did not participate in thediscussion.Safarik agreed that a dangerous conditionexisted and suggested a 30-minute delay.17 Kopitzke wasadamant and again instructed Nicholls to return to histruck and commence to work. Nicholls stated that hewould return to work but he would not go into the "dangerarea."At this point in the discussionWestphal toldKopitzke again that he felt that it would be dangerous forNicholls to operate his truck under prevailing conditions.Thereupon,Westphal went to the truck, took the ignitionkeys and gave the keys to Nicholls. Kopitzke askedNicholls to give him the keys but Nicholls refused sayinghe was responsible for the truck. After Kopitzke hadrenewed his request two or three times Nicholls finally17The evidence suggests that Safarik was not apprised of the fact thatNichollshad been offered safety equipment or an alternate route18The foregoing is based upon a composite of the credited testimony ofStevenWestphal, Richard Nicholls, George Kopitzke, Robert Holcomb,Jack Heil, and Dennis Safarik I have also considered the testimony ofWilliam Reynolds, William Smith, and Earl McMastersIdo not credit the testimony of Steven Westphal and Richard Nicholls tothe effect that during their separate discussions with Robert Holcomb andGeorge Kopitzke alternate routes and the use of safety equipment was notoffered to Nicholls The record establishes that the Company, like theemployees,was aware of the dangers implicit in the operation beingconducted in the potlines and that safety equipment was available and hadbeen used I find it unlikely that in the prevailing circumstances, when awork practice was being challenged on the grounds of safety, supervisorsunder instructions to take reasonable safety precautions would refrain fromsuggesting the use of safety equipment or an alternate route to minimize thegaveKopitzke the keys. As the discussion proceededKopitzke asked Nicholls to return to work and finallydirected him either to drive the hot metal truck or to gohome. Nicholls refused to resume his duties stating that hewould not drive the truckin an"unsafe area."KopitzkeandNicholls thereupon went together to the office.Westphal and Safank followed and sought Kopitzke'spermission for one of them to contact Charles Forman,president of the Union, by telephone. Kopitzke refusedstating that he would handle the matter and Foreman wasnot needed. Kopitzke stated that the phone could be usedin case of emergency and that Nicholls could use the phoneto contact his wife. After an interim period, Westphalreturned to his duties pulling pins. The incident consumedapproximately 25 or 30 minutes.18For Nicholls to have proceeded with his work withoutfollowing an alternate route would have required him tohave passed within inches of the pot from which pins hadjust been pulled, but he would have been 10 feet 10 inches,or the width of the pot or anode from the side from whichthe pins had been pulled had he used the alternate route.William Reynolds, who took Nicholls' assignment on thenight of February 12, testified that he considered ithazardous to drive through the area which Nicholls haddescribed as the "danger area," but that he did so becausehewas ordered by supervision to do so. Reynoldsconceded that the danger was not from a pin blow butfrom a pitch explosion. Reynolds testified that he hadpersonally observed pitch explosions which had extendedover a distance equivalent to that which he was required totraverse in the hot metal transfer truck in fulfillingNicholls' duties.However, Earl McMasters testified that on February 12when he dispatched Reynolds to substitute for Nicholls asthe hot metal transfer man he explained to Reynolds thenature of the assignment to which he was being dispatchedand asked Reynolds if he believed that a safety hazardexisted.Reynolds, according toMcMasters, on thatoccasion stated that he did not consider a hazard to exist.Nicholls testified that at the time he refused to enter the"danger area" on February 12 he did so out of therealization that a danger both from a pin blow and a pitchexplosion existed. Thus, Nicholls testified that in followinga normal route and considering a continuation in thenormal progress of the pin pullers in a southward directionin order for him to perform his duties he would have topass by newly pulled pots in his hot metal transfer truck.Nicholls further testified that on February 12 when heasserted dangerous conditions I find,consistent with this likelihood and theconvincing manner in which Kopitzke and Holcomb testified concerningthe suggestion of an alternate route and the use of safety equipment, thatWestphal and Nicholls are in error in their recounting of this aspect of theevents of February 12In accordance with the credited testimony of William Smith, the castingforeman,Ifind that during the course of the discussion between Kopitzke,Nicholls, and Westphal,Smith cameto Room 3 and informed Kopitzke, insubstance,that the delay in receiving the hot metal was interfering with theproduction scheduleIdo not credit the testimony of Holcomb to the effect that the pin cranewas broken down at the time Nicholls refused to haul the metal Nor do Icredit testimony to the effect that discussions were earned out by Nichollsand Westphal in the very area which they defined as the "danger area " Thetestimony of the participants in the conversations in question is to the effectthat the conversations transpired in an area further removed ANACONDAALUMINUM COrefused to enter the "danger area" he was aware ofprevious injuries suffered by personnel from pitch explo-sions and pin blows(3)The suspension of NichollsKopitzke instructedNicholls to go to the Line 2lunchroom and wait. Kopitzke then went to his own office.He made out a timecard and issued a pass permittingNicholls to leave the premises He then went to the Line 2lunchroom and gave Nicholls the pass, requesting Nichollsto leave the plant immediately. Nicholls did so.(4)The termination of Nicholls and WestphalAfter Nicholls had left the plant, Kopitzke spoke with hissuperior,Fred Vosberg. He apprised him of the eventswhich had transpired and recommended that both West-phal and Nicholls be terminated. Kopitzke testified thatthe "basic reason" for the recommendation was Nicholls'refusal to haul the metal and Westphal's refusal to give himthe"transferkey," thus disobeying a direct order.Westphal and Nicholls were next scheduled to workunder the Company's alternating shift arrangement onFebruary 15 They were both advised by a letter datedFebruary 15, dispatched by certified mail, that theiremployment had been terminated. Additionally, each hadbeen informed telephonically not to report to work asscheduledIn the meantime, in the interim between February 12and February 15, Don McMillan, line superintendent withwhom ultimate decisional responsibility for terminatingNicholls and Westphal resided, spoke with Vosberg, PaulMcMaster, and George Kopitzke. Supervision recom-mended the termination of Nicholls andWestphal.McMillan, who was conversant with the employmentrecord of each individual, concurred in the recommenda-tion and made the decision to effectuate the terminations.He so informed Paul McMaster and his own immediatesuperior. In speaking with McMaster, McMillan told himthat bothWestphal and Nicholls had refused an orderfrom supervision and on that basis alone he felt theCompany was on sound ground in terminating Nichollsand Westphal. McMillan also stated to McMaster that "interms of their past record" he had no doubt in his mindthat the two individuals had had "every chance" andshould be terminated.In due course, by separate letters dated February 25,Paul McMaster responded to earlier inquiries made by theKalispell Employment Service relating to the terminationofWestphal and Nicholls.With respect toWestphal,McMaster wrote in pertinent part.During the course of his employment Mr. Westphal hasbeenrepeatedly warnedfor absenteeism, insubordina-tion, refusal to work and direct and flagrant disregardfor instructions by his supervisor. On his final night of19See also In3, infra20Nicholls testified to another incident in December 1970 and one inFebruary 1971 which were factually dissimilar in that the crews,in the firstinstance,were working in the same aisle and, on the latter occasion, thecrews were working on the same string of pots John Eyre, the foremaninvolved in the December incident described by Nicholls, testified that had343employment (2-12-71) his conduct was insubordinate,abusive and completely intolerable.In his response concerning the termination of Nicholls,McMaster wrote as follows:Thisman was hired by Anaconda AluminumCompany on June 22, 1968. During his employment hehad been warned about many things.Examples:Warning for absenteeism.Warning for refusing to do work.Warning for direct and flagrant disregard ofsupervisory instruction.Warning for refusing to obey parking lot rules.Refused to submit to a lunch bucket check asother employees did without questionWe discussed this man's attitude with the Presidentof the Union but to no avail. On February 12, 1971 Mr.Nicholls refused to haul metal to Casting. He claimed itwas unsafe because of pin pulling in the area. Althoughthiswork has been done for for 15 years at this plantthe supervisor offered Mr. Nicholls any safety equip-ment he wanted and an alternate route to haul themetal if he wished, but he still refused. This was thestraw that broke the camel's back. In view of Mr.Nichollspast record and this outright refusal toperform his job, he was terminated.b.Alleged disparate work procedureGeorge Kopitzke testified that in his own experiencewhen pin pullers have been at the backside of the stringand tappers at the front side he has kept the operationgoing as he did on February 12.19 Additionally, Kopitzketestified that on the evening of February 12 in Room 6 thetapping operation was being conducted without complaintin the identical manner that the tapping operation wasbeing conducted in Room 3. However, Richard Nichollstestified that on one occasion prior to February 12, in acircumstance involving another foreman, he had inter-vened in circumstances closely analogous to those prevail-ing on February 12 and the foreman had shut down topermit the pin pullers to work past the "danger area." 20ConclusionsContrary to the General Counsel, I find that Respondentdid not violate the Act in first suspending Nicholls andWestphal and then terminating them.Initially, I find that the refusal of Nicholls to operate thehot metal truck was not justified by reason of the assertedexistence of abnormally dangerous working conditions atthe time of his refusal. The authoritative standardestablished by the Board for the application of Section 502is set forth inRedwing Carriers, Inc.,130 NLRB 1208.21 InRedwing Carriers, Inc.,the Board said:It is necessary first to clarify the meaning of the term"abnormally dangerous conditions" as used in Sectionthe pin pullers been workingon the backside of the pots he would havecontinuedthe operationEmployee John Ederalso testified to eventsfactually dissimilar whereinoperations werehaltedto permit the pin pullers to pass21See alsoStop & Shop, Inc,161 NLRB 75, 76, at fn 3. 344DECISIONS OF NATIONALLABOR RELATIONS BOARD502.We are of the opinion that the term contemplates,and is intended to insure, an objective, as opposed to asubjective, test.What controls is not the state of mindof the employee or employees concerned, but whethertheactualworking conditions shown to exist bycompetent evidence might in the circumstances reason-ably be considered "abnormally dangerous."The evidence establishes that work pertinent herein wasof an inherently dangerous nature, and that Nicholls, aswell as Westphal and the crew members with whom theyworked, recognized the character and extent of the dangerassociated with their work.The General Counsel contends, in substance, that theinherent dangers which existed in connection with Respon-dent's operation on February 12 were rendered abnormallyacute by reason of the closer than normal proximity ofNicholls' assigned work tasks, as well as those of other pintappers, to a newly pulled pot. By reason of this proximity,the General Counsel contends, normal danger from injurydue to pitch explosions and pin blows was increased andNicholls recognized this fact. It was for this reason, assertstheGeneral Counsel, in substance, that Nicholls on hisown behalf, on behalf of other crew members, and for thepurpose of establishing a precedent applicable prospective-ly to the pin-pulling operation, in good faith withheld hisservices.The evidence fails to sustain the General Counsel'scontention.Absent the emergence of new factors orcircumstances which change the character of the danger,work which is recognized and accepted by employees asinherentlydangerousdoesnot become "abnormallydangerous" merely because employee patience with pre-vailing conditions wears thin or their forbearance ceases 22A situation applicable to the instant case is found inFruin-Colnon Construction Co.There, a construction operation ofa hazardous nature was being carried out when a workstoppage occurred to contest prevailing working condi-tions. The Board adopted the Trial Examiner's conclusiontherein to the effect that Section 502 of the Act wasapplicable and that abnormally dangerous working condi-tions did exist at the time of the work stoppage. The TrialExaminer inFruin-Colnonhad found that previouslyexisting conditions had been altered by the emergence ofthree new elements which rendered the work on theconstruction project on the day in question abnormallydangerous under the objective test ofRedwing Carriers,Inc.The Eight Circuit Court of Appeals denied the Board'sOrder, finding insufficient record support for the Board'sconclusion that normal working conditions had beenaltered by the existence of the three new elements reliedupon by the Trial Examiner. In refusing to enforce theBoard's Order, the Court noted, in effect, that normalworking conditions did exist at the time of the workstoppage and that to alleviate dangers implicit in the work"hazardous even under optimum conditions," the Compa-ny had taken certain safety precautions. The Court foundthat employees who had engaged in a work stoppage hadengaged in unprotected activity and were not entitled toreinstatement23 In so finding, the Court enunciated the22N LR B v Fruin-Colnon ConstructionCo,330F 2d 885 (C A 8),denying enforcement of 139 NLRB 894.rule that, if employees acting concertedly leave their jobbelieving in good faith abnormally dangerous workingconditions prevail, they run the risk of discharge forengaging in a "strike" in contravention of a "no-strike"clause in their collective-bargaining agreementor forparticipating in the unprotected activity of dictating tomanagement their own terms and conditions of employment,should proof later of the physical facts failed to support theirprior belief.[Emphasis supplied.]In analogy toFrum-Colnonitmay not be found thatNicholls was protesting against a work situation withoutprecedent, or against work which harbored danger of anunexplored or unknown character. Rather, the unrefutedtestimony of supervision establishes that the pin pullingoperations in Room 3 on the night of February 12 wasbeing carried out in accordance with one of fouracceptablework patterns, that the pattern had beenutilized on previous occasions, and that work situationssimilar to that prevailing on the night in question hadpreviously emerged. Under the pattern being utilized, the,10-pot or 30-minute rule was not applicable. Inherent inthe pattern being followed on the night in question inRoom 3 was the possibility that the hot metal transfer manand other crew members in the performance of their worktasks would find themselves in the very juxtaposition to anewly pulled pot as did in fact develop. The credibleevidence of record is to the effect that previously when thiscircumstance did evolve, work was continued and that byreason of the separation accorded by the depth of the potfrom which the pins had newly been pulled no unusualdanger to personnel existed. Evidence adduced by theGeneral Counsel purportedly showing that the refusal ofsupervision on the night of February 12 to adhere to the10-pot or 30-minute rule was unprecedented does not bearup under close scrutiny for the examples cited were for themost part factually distinguishable. In the one instancewherein no factual distinctions prevailed neither Kopitzkenor Holcomb were the supervisors involved and, as theevidence reveals, a degree of discretion resided with thesupervisor in charge of the shift. The existence of a rulemay not be fashioned from this one instance of extraprecaution.Moreover, of significance with respect to the issue ofwhether or not abnormally dangerous working conditionsdid exist on the occasion in question, it is pertinent to notethat in addition to the empirical considerations which tendto support the judgment of supervision to the effect thatthe practice utilized on the night of February 12 was anacceptable one when viewed from the standpoint of safety,the objective facts also tend to support the Respondent'sconclusion that the 10-pot or 30-minute rule was inapplica-ble in the prevailing circumstances. Thus, within the limitsof the inherently dangerous nature of the work whichNicholls routinely performed, the 10 foot 10 inch separa-tion from the newly pulled pins, which would have beenaccorded Nicholls on the night of February 12 in thefulfillment of his designated work tasks, served to reducethe danger from a pitch explosion or pin blow. Additionalalleviation from danger was accorded by the superstructure23The workstoppage had been in the face of a no-strike clause in thecollective-bargaining agreement. ANACONDAALUMINUM CO.of the pots and enclosures on the hot metal truck itself. Theavailability of face shields, asbestos clothing, and glovesreduced the danger further.With respect to Nicholls' earnest contention that hisaction was taken, in part, to protect other members of thecrews assigned to work in Room 3 on the night in question,itispertinent to observe that the evidence reveals thatwhen the disputation arose the tapping crew had reached apoint opposite on its line of pots to the position which thepin pullers had reached on its separate line. Thus, fromthat point on during the balance of the work night thedistance separating the two crews in the performance oftheir separate work task would have become greater.Manifestly, as a pin blow occurs at the moment the pin isextracted from the pot, there was, when Nicholls protested,no immediate or imminent danger from a pin blow. Onlythe danger of pitch explosion then prevailed. As I havefound, this danger, in the judgment of management, asreflected in the policy of supervision to continue workunder the prevailing circumstances when the two crewswereworking on separate lines of pots in oppositedirections, involved a known but acceptable degree ofdanger. For the balance of the night, as the two crewsworked down their assigned string of pots in oppositedirections, actual danger ansing from proximity of thecrewswould have diminished as the night progressed.Thus, it was with the immediate danger that Nicholls wasmost concerned and I find that the danger which existedwas the normal one implicit in the potlines operation. Itwas not "abnormally dangerous" within the meaning of theAct.Employees may not refuse to perform their assignedwork tasks or engage in a work stoppage while remainingon the job and determining for themselves whether orunder what conditions they will work.24 Nonetheless, thisiswhat Nicholls endeavored to do and he successfullydelayed the transportation of a crucible of ore, impingingon the normal progress of the work schedule in casting.25 Itiswell established that neither incumbency in union officenor position of leadership in an employee group accordsinsulation from discharge for acts of insubordination.26In sum, I find that the evidence failed to support theGeneral Counsel's contention that an abnormally danger-ous working condition prevailed when Nicholls refused toperform his work and that, by refusing to perform workwhich was assigned to him and thereby interfering with thenormal work schedule of the Company, Nicholls engagedinconduct which rendered him vulnerable to lawfuldiscipline or discharge.27As I review the record, the issue does not turn onwhether or not supervision offered Nicholls safety equip-ment or an alternative route over which he might performhis assigned duties. Although I find that he was offered24Auto Workers v Wisconsin EmploymentRelationsBoard,336 U S 245;Honolulu Rapid Transit Company Limited,110 NLRB 1806,ValleyCityFurniture Company110 NLRB 1589,Personal Products Corporation108NLRB 74325The record does not support any inference that themolten metal inthe crucible, or any equipment, was damagedas a consequenceof Nicholls'refusal26 SeeStop & Shop, Inc, supra,enfd 377-F 2d 59 (C A 1), ABorchman& Sons Co,174 NLRB 203,Reed, et al v N -L R B,430 F 2d 331 (C.A 10),setting aside175 NLRB 825345both,it is nonethelesspertinent to observe that Nichollswas sufficiently experienced to have been aware of both ofthese alternatives had they not been offered. He soughtneither, although, given the distance factor, resort to eitheralternative would have greatly reduced the danger of injuryto him. While thereisbasis inthe record for concludingthat the use of an alternative route would have involvedimpracticalities,there is lessrecord explanation as toNicholls' lack of interest in securing for his own use safetyequipment which was known to be available. While anevaluation of Nicholls' "good faith" is not requisite uponthe instant record, the evidence nonetheless warrants theconclusion that Nicholls sought to eschew the normal andavailable contractual grievance process for resolving workdisputes and chose, instead, to highlight the dangersinherited in the pin pulling pattern which the Companywas using on the night of February 12 by refusing to work,as ordered. In so doing, he risked the consequences of hisactions. His suspension followed and, in the circumstances,was lawful.Thus,in refusingthe order of Kopitzke to perform hisassignedwork task, Nicholls was guilty of insubordination,a status which Westphal acquired through his refusal tohonor Kopitzke's demand that he return the keys to the hotmetal truck in order to enable Nicholls to obey the order toreturn to work. As found, employees may not remain onthe job determining for themselves whether or under whatconditions they will work.28 This Nicholls, abetted byWestphal, endeavored to do and they thus accordedsupervision basis for lawfully terminating them.Although Kopitzke abstained from the action he couldlawfully have taken, he forthwith recommended termina-tion of both Nicholls and Westphal. It is clear from therecord that his recommendation was formulated solelyfrom the conduct of Nicholls and Westphal on February12.After considering Kopitzke's recommendations, andfollowing due deliberation, Kopitzke's superiors, McMillanand McMaster, concurred.The General Counsel contends that, in terminatingNicholls and Westphal, the Respondent was motivated, atleast in part, by a desire to rid itself of the aggressivegrievance processing and contract enforcement techniquespursued by Nicholls and Westphal in their respectivepositionsas representativesof the Union. I view theevidence differently.Carefully considered, the record reveals that the decisionto terminate Nicholls and Westphal rested exclusively ontheir conduct on February 12. The insubordination ofNicholls andWestphalwould have resulted in theirdischarge absent any background of friction between themand supervision deriving from their grievance processingattitudesand techniques.Given the background ofaggressivegrievanceprocessing, thefactof their insubordi-27Evaluation of employees,including the union safety man, that an"unsafe condition"existed-even granting the connotation of `less safe andnormal"-isnot alone sufficient to establish that the conditions were"abnormally dangerous"Countervailing testimony by supervisorsequallyas experienced was to the effect that the conditions justified a continuationof work byallmembers of the crews and that such a continuation wasconsistent with reasonable safety practices. Neither group of witnesses wasshown to possess more, or less, experience in the matter than the other28AutoWorkers v.WisconsinEmploymentRelationsBoard336 U S 245. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDnationonFebruary 12 is not diminished and thejustificationfor the Company's actions, taken solelybecause of insubordination, does not disappear.Whilefragmentsof the record, notablyportionsofMcMillan'sexplanation, suggest that Company resentment of NichollsandWestphal in their role in processing grievancescontributed to the decision to effectuate their termination,the conclusion required from the total context of the recordis that high level supervision found merit in Kopitzke'srecommendation that termination be effectuated ongrounds of insubordination and in evaluating his recom-mendation found no mitigating background warranting adifferent disposition.This is quite a different matter from that urged by theGeneral Counsel. This is not a case where an incidentoccurred according an employer a gloss of justification toeffectuate a termination on which he was already bent.Rather, the record reveals company forbearance despite acompilation by Nicholls and Westphal of a not altogethersatisfactory work record as employees. Added to this wastheir disposition as union functionaries toward retributiveuse of the grievance process and toward relegating tothemselves a marked degree of license in their personalconduct during worktime. And, as the record reveals, thisassumption of privilege during worktime did not alwaysrelate to their performance of union duties. Their unionoffices did not, of course, insulate them from discipline ortermination for breach of reasonable and nondiscriminato-ry rules and, as I view the evidence, it reveals that theCompany was evenhanded with both Nicholls and West-phal in endeavoring to convince them to carry out theirunion assignments in accordance with the rules earlierestablished and reasonable in nature. I am unable to findin the record any pursuasive evidence to the effect thatdisciplinaryactions taken by the Company againstNichollsorWestphal during their tenure as unionrepresentatives was improperly motivated or calculated tolimit their effectiveness in processing grievances or servingas voice for the employees. Indeed, there is an undertone inthe record suggesting that the Company was tolerant ofthemmerelybecausethey held union office. In thisconnection, I view as indicative of the Company's goodfaithand forbearance the efforts of the Company inseeking the aid of Chuck Forman, the union president, incorrecting the errant propensities of Nicholls and Westphalwhich were not proper attributes of permissible grievancezsStop & Shop,Inc, supra,Chevron Chemical Company,191 NLRB No53,Mitchell Transport,Inc,152 NLRB 122, affd 358 F 2d 281(C A7), A.handling techniques. It would not be consonant with theweight of the evidence, in my view, to find that theCompany had sought by this approachment to impedeNicholls and/orWestphal in pursuit of the legitimateaspects of their respective offices. Rather, the finding thatisrequired is that the Company sought merely to curbdemonstrable abuses.While the Company sought greatercivility from Nicholls and Westphal in the presentation ofgrievances, they did not seek to preclude grievancepresentation.While the Company enforced existing rulesgoverning the in-plant movement of Nicholls and West-phal for the purpose of handling union business, these rulesare not shown to have been improper in motivation, scope,or substance.While the Company protested the filing of"spite" grievances patently devoid of merit, this hardlynoted an intrusion into the Section 7 guarantees toemployees that they be represented by a collective-bargain-ing agent of their choosing. Inapposite are cases cited bytheGeneral Counsel establishing the wide latitude andequal statuswith supervision to be accorded unionrepresentatives in the processing of employee grievances.This right was notan issue.Only the issue of abuse wasraised, and I find that even that consideration was not amoving cause of termination.The net effect of the record evidence, as I view it, is thatin reviewing the discharge recommendation of the supervi-sordirectly involved in the acts of insubordination,McMillan and McMaster found the recommendation ofKopitzke mentonous and considered the prior conductrevealing the propensity on the part of Nicholls andWestphal to flaunt rules and to relegate to themselvessupervisory authority. They found no bases for counter-manding Kopitzke's recommendation and the terminationswere effected. I find no violation of the Act resulting fromthis action.29CONCLUSIONS OF LAWThe General Counsel has failed to establish by apreponderance of the evidence that the Respondentviolated Section 8(a)(1) and (3) of the Act in terminatingthe employment of Steven Westphal and Richard Nicholls.ORDER.The complaint is dismissed in its entirety.Borchman& Sons Co, supra;see alsoReed v. N LR B., supra, Mead &Mount ConstructionCo v NLRB,411 F.2d 1154 (C A 8)